Title: To Thomas Jefferson from Frederick Winslow Hatch, 22 February 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir,Our plans for a Church, which it was thought promis’d well, have all fail’d. The meeting, (of the citizens) which was design’d to give energy to the proposition for erecting a place of public worship, appointed a Committee to select a site for the building & to report a plan  of subscription. The Committee did not effect the former object, but they reported a plan of subscription, in which the building to be erected was denominated a Free Church & to be confided when fit for use to the care of a body of Trustees consisting of six, in which body each of the four denominations existing among us shd be entitled to a single representative,—These trustees were to have been elected by the subscribers. I had prepar’d a subscription not limiting the Trustees to any particular denomination, but this was objected to, & among other reasons on the ground, that in order to enlist the favorable feelings of the different Denominations it would be necessary to show them in the outset the share of influence which they would respectively have in controling the use of the building. The objection to the plan of subscription propos’d by the Committee & which has caus’d it to fail, is as far as I can learn, that it is too limited in its operation & would go to exclude all except the ministers of the four denominations nam’d. On this subject it has since been ascertain’d that there can be no agreement. I wd not have objected to the modification of the subscription so as to leave the Subscribers without restriction as to the election of Trustees, because I shd not much fear any perversion of the proper use of the building, & a Church of any description  wd be preferable to the place where we now meet for Divine Worship. My object regarded only a temporary accommodation ’till time & circumstances shd put it into our power to build a Church for ourselves alone.In consequence of the unpopularity of the propos’d subscription & the assurances of its failure, Mr Gr—I have been told plac’d  with it a new one limiting the Church as the property of Presbyterians & Episcopalians. This of course was more obnoxious than the former. I have never seen it,  & had he consulted me shd have protested against it. He has since determin’d to build a place of worship for the Presbyterians offering to me the use of it till we can build one for ourselves, & the return, when we do so, of any  sums we may subscribe. But from tenders of aid which have been made to me from many sources within a few days I have determin’d to build a Church (I was about to say on my own responsibility) & now only wait for the return of Capt Perry from Richmond in order to going actively about it. The public sentiment is with us & with the blessing of He’ven  we shall succeed. Our subscription will embrace materials for building & even work in pay & the money subscrib’d will be payable in three annual installments, the first  on the first Jany next.—The site remains to be chosen, & any suggestion which you may be so good as to offer in this as any other matter will be very gratefully receiv’d.—Only do not say to me “relinquish the plan.” My heart is very deeply engag’d in it, & for its success, I am willing to pledge a servitude of at least two long years of my life, shd it be thus far protracted & be found necessary.—I will forward to you a plan of the building for your approbation as soon as it comes to hand, but would prefer receiving from you a draft which our means would justify us in adopting. Mr Divers will move in this business in the fullness of his heart, & I trust that the interest which you have taken in it will ever be remember’d as a subject of pleasing reflection.—I have written indeed a long letter & perhaps trespass’d too much upon your time—my apology must be found in the nature of the subject—the interest which I know you take in all matters involving the welfare of the community & especially one so intimately connected as this is with the rising character & prosperity of the Neighborhood.—In concluding, permit me once more to express my deep sense of the many kindnesses & attentions for which I stand indebted to you & to assure you  how much I regret that it is in my power to make no other returns than those of high respect & sincere affectionF W Hatch.—Sunday Eveng Feby 22–1824—P.S. I have omitted to solicit your aid & countenance for my Church, which, with the explanation given, was the object of my letter—I know the plan does not meet your views—but when you consider how seldom it is that two families in a house can agree & how low—how very low our poor Church has fallen, I hope you will not think the present cause unworthy of your notice & approbation.—F W H.—